Citation Nr: 9916268	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  97-23 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly pension prior to November 1, 
1997, based on the need for regular aid and attendance or due 
to housebound status, as the surviving spouse of the veteran.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  The veteran died in January 1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal, pursuant to a reopened claim received in June 1996.

The appellant is the veteran's widow.  The Board notes that 
she was remarried on November 8, 1997, during the pendency of 
the appeal.  Her VA pension benefits were terminated 
effective November 1, 1997, the first day of the month in 
which her marriage took place.  In January 1998, the 
appellant submitted correspondence that she had separated 
from her husband on December 25, 1997, and was in the process 
of getting a divorce.  She requested reinstatement of VA 
pension benefits as a surviving spouse of the veteran.  An 
undated Report of Contact provides that the appellant 
informed the RO that her second marriage lasted less than 40 
days and was terminated by divorce.  

In March 1998 and December 1998, the RO informed the 
appellant that a surviving spouse claimant whose remarriage 
had been terminated by divorce or death could be recognized 
as the veteran's surviving spouse only if the termination of 
the remarriage took place before November 1, 1990.  There was 
also a provision that if the surviving spouse claimant's 
present marriage was annulled or declared void, her 
entitlement as a surviving spouse of the veteran could be 
reestablished.  In the present case, the appellant's 
entitlement as a surviving spouse could not be reestablished 
since she had received a divorce from her second husband, and 
not an annulment.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The appellant currently suffers from mild right carpal 
tunnel syndrome, probable right S-1 radiculopathy, neurogenic 
weakness with incomplete recruitment and polyphasic units 
throughout the body from C5 down, stable congestive heart 
failure, obesity, migraines, dyspepsia, osteoarthritis of the 
spine and right knee and hearing loss.

3.  The appellant's disabilities do not necessitate the aid 
or assistance of another person to help her walk, cook, 
bathe, or dress on a regular basis, and she does not require 
the assistance of another person on a regular basis to 
protect her from the hazards or dangers incident to her daily 
environment.

4.  The appellant is not blind or a patient in a nursing 
home.

5.  The appellant's disabilities do not substantially confine 
her to her home.


CONCLUSION OF LAW

The criteria for the award of an increased special monthly 
pension, effective prior to November 1, 1997, based on the 
need for aid and attendance or due to housebound status, as a 
surviving spouse of the veteran, have not been met. 38 
U.S.C.A. §§ 1541(a), (b), (d), (e), 5107 (West 1991); 38 
C.F.R. §§ 3.351(a)(5), (b), (c), (f), 3.352(a) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

Factual Background

Treatment records dated in 1996 and 1995 from the Texas 
County Medical Center show that the appellant was treated for 
or diagnosed with right knee complaints, hypertension, 
estrogen replacement therapy, coronary artery disease and 
degenerative joint disease.  

Records from St. Anthony's hospital from 1996 show that the 
appellant was treated for or diagnosed with osteoarthritis of 
the right knee and spine, obesity, dyspepsia, obesity, iron 
deficiency, and history of congestive heart failure.  It was 
noted that her eyes had small cataracts, bilaterally, but 
otherwise moved well.  

An April 1996 private consultation report performed by Juan 
Jose Pineda, M.D., in connection with treatment by Thomas R. 
Highland, M.D., provides diagnoses of lumbar and cervical 
radiculopathy, migraines, obesity, rule-out diabetes 
mellitus, history of congestive heart failure and rule-out 
urinary tract infection.  


The record also contains an October 1996 report from the 
appellant's home-care provider, showing three visits a week 
for personal care and homemaker chores.  These included 
preparation and eating of meals; personal care and hygiene 
and assistance with toilets, bedpans or urinals; assistance 
with moving to a bed when the client was at least partially 
weight-bearing and ambulation when the client was weight-
bearing; laundry and housecleaning; and shopping for 
essential items and performing essential chores.

A one-sentence statement dated in October 4, 1996 from Dr. 
Highland indicates that the appellant suffered from 
quadriparesis and was totally disabled.  Records of inpatient 
and outpatient medical treatment provided by Dr. Highland 
dated from April 1996 to February 1997 indicate that she 
underwent a diskectomy at C4-5 for quadriparesis in April 
1996.  The records also indicate very mild carpal tunnel 
syndrome and possible right S1 radiculopathy.  In May 1996, 
it was noted that she had had definite improvement in the 
upper and lower extremities since surgery one month earlier, 
especially with regard to numbness and strength.  It was 
noted she would continue with her home exercise program.  In 
June 1996, it was reported that she continued to improve with 
the exercise program.  The records show that the appellant 
moved her extremities well and was continuing to improve in 
July 1996 and September 1996.  She was again noted to be 
continuing with her walking in September 1996.  In November 
1996, Dr. Highland declined further surgical treatment and 
noted that the appellant was continuing to improve.  

A one-sentence statement dated in February 1997 from Dr. 
Highland indicates that the appellant suffered from 
quadriparesis, was totally disabled, and was house-bound.  In 
response, in March 1997 the RO requested that Dr. Highland 
provide additional information explaining his February 1997 
statement, as well the conflicting information presented in 
his statements and his treatment reports.  A response from 
Dr. Highland has not been received.

Legal Analysis

A surviving spouse, entitled to pension benefits pursuant to 
the provisions of 38 U.S.C.A. §1541(a), is also eligible for 
increased, (additional) special monthly pension if she is 
shown to be in need of aid and attendance, or is shown to be 
housebound.  38 C.F.R. § 3.351(a)(5).

Regulatory criteria provide that a person shall be considered 
in need of regular aid and attendance if she (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(b), (c).

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: the inability of the claimant to dress or 
undress herself or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without assistance; 
inability of the claimant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  It is 
not required that all of the disabling conditions enumerated 
be present before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with her condition 
as a whole, and the need for aid and attendance must be 
regular, not constant.  38 C.F.R. § 3.352(a).  Determinations 
that the claimant is so helpless, as to be in need of regular 
aid and attendance will not be based solely upon an opinion 
that the claimant's condition is such as would require her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  Id.

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition which through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bedrest for a lesser or greater 
portion of the day will not suffice.  38 C.F.R. § 3.352.

Where a surviving spouse is not eligible for increased 
payment due to the need for regular aid and attendance, 
increased pension will nonetheless be awarded if the 
surviving spouse is permanently housebound by reason of 
disability.  38 U.S.C.A. §1541(e).  This requirement is met 
when the surviving spouse is substantially confined to her 
home or immediate premises (or ward or clinical area, if 
institutionalized), by reason of disabilities which are 
reasonably certain to remain throughout the surviving 
spouse's lifetime.  38 C.F.R. § 3.351(f).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to special monthly pension 
prior to November 1, 1997, based on the need for regular aid 
and attendance or by reason of being housebound.

Turning to the criteria for aid and attendance, there is no 
evidence that the appellant is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less ; or is a patient in a nursing home because of mental or 
physical incapacity.  38 C.F.R. § 3.351(b),  (c).  Therefore, 
her entitlement to an increased rate of pension would be 
based upon a factual need for aid and attendance.

Regarding the criteria set forth at 38 C.F.R. § 3.352(a) 
pertaining to a factual need for aid and attendance, the 
private medical records from several hospitals and physicians 
address the veteran's disability status for the period at 
issue, prior to November 1, 1997.  They present no indication 
that the appellant was unable to dress or undress herself or 
to keep herself ordinarily clean and presentable, feed 
herself through loss of coordination of upper extremities or 
through extreme weakness, to attend to the wants of nature, 
or suffered from any incapacity, either physical or mental, 
requiring care or assistance on a regular basis to protect 
her from hazards or dangers incident to her daily 
environment.

The Board acknowledges the October 1996 report from the 
appellant's home-care provider.  However, this report shows 
assistance for a period of only one single month.  Further, 
the assistance was only three times a week.  There are no 
medical records showing that the home-care was medically 
necessary, or was recommended by Dr. Highland or any other 
physician.  In fact, Dr. Highland's medical records from the 
month before and after this period of home-care assistance 
show that the appellant was able to walk, that the appellant 
was continuing to improve, and that additional surgical 
treatment was unnecessary.  These observations imply that the 
veteran's overall health and physical functioning at that 
point was good, and that she did not meet the factual 
criteria for aid and attendance set forth at 38 C.F.R. 
§ 3.352(a). 

Turning to the appellant's claim that she is housebound, the 
Board finds that there is no competent medical evidence that 
the appellant is substantially confined to her home or 
immediate premises.  The appellant is able to walk and 
appears able to attend outpatient medical appointments.  

The only competent medical evidence supporting the 
appellant's claim consists of two cursory statements by Dr. 
Highland.  However, these statements are contradicted by Dr. 
Highland's own treatment records, which show that the 
appellant was improving after her diskectomy, was able to 
walk and was in an exercise program.  Moreover, when 
requested to clarify his records and statements, Dr. Highland 
did not respond.  As Dr. Highland's treatment reports provide 
much more detail and explanation than his two statements, the 
Board finds that the evidence against the appellant's claim 
for housebound status is more compelling and probative than 
the evidence for such status. 

In light of the above, the Board finds that the appellant has 
none of the enumerated factors required to establish 
eligibility for aid and attendance or housebound status. 
Therefore, her claim for special monthly pension prior to 
November 1, 1997, must be denied.


ORDER

Entitlement to special monthly pension prior to November 1, 
1997, based on the need for regular aid and attendance or due 
to housebound status, as the surviving spouse of the veteran, 
is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

